Exhibit 10.1(b)

 

Execution Counterpart

 

FOURTH AMENDMENT TO THIRD
AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS FOURTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Fourth Amendment”), dated as of December 18, 2015, is by and among (i) HECLA
MINING COMPANY, a Delaware corporation, HECLA LIMITED, a Delaware corporation,
HECLA ALASKA LLC, a Delaware limited liability company, HECLA GREENS CREEK
MINING COMPANY, a Delaware corporation and HECLA JUNEAU MINING COMPANY, a
Delaware corporation (collectively, the “Borrowers”), (ii) each of the other
parties identified as “Other Loan Parties” on the signature pages hereto and
(iii) each of the banks and other financial institutions identified as “Lenders”
on the signature pages hereto (the “Lenders”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Third Amended and Restated Credit Agreement, dated as
of February 14, 2014 (as amended, supplemented, amended and restated or
otherwise modified prior to the date hereof, the “Existing Credit Agreement”
and, as amended by this Amendment and as the same may be further amended,
supplemented, amended or restated or otherwise modified from time to time, the
“Credit Agreement”), among the Borrowers, the Loan Parties party thereto, the
Lenders party thereto, and The Bank of Nova Scotia, as administrative agent for
the Lenders (in such capacity, the “Administrative Agent”), the Lenders have
made commitments to extend certain credit facilities to the Borrowers;

 

WHEREAS, the parties hereto desire to further amend the Existing Credit
Agreement in accordance with the terms hereof.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in consideration of the agreements herein
contained, the parties hereby agree as follows:

 

PART I
DEFINITIONS

 

SUBPART 1.1 Certain Definitions. Unless otherwise defined herein or the context
otherwise requires, the following terms used in this Fourth Amendment, including
its preamble and recitals, have the following meanings:

 

“Administrative Agent” is defined in the recitals.

 

“Borrowers” is defined in the preamble.

 

“Credit Agreement” is defined in the recitals.

 

“Existing Credit Agreement” is defined in the recitals.

 

“Fourth Amendment” is defined in the preamble.

 

“Fourth Amendment Effective Date” is defined in Subpart 4.1.

 

 

 
 

--------------------------------------------------------------------------------

 

 

“Lenders” is defined in the preamble.

 

SUBPART 1.2 Other Definitions. Unless otherwise defined herein or the context
otherwise requires, terms used in this Fourth Amendment, including its preamble
and recitals, have the meanings provided in the Credit Agreement.

 

PART II
AMENDMENTS TO EXISTING CREDIT AGREEMENT

 

Effective on (and subject to the occurrence of) the Fourth Amendment Effective
Date, the Existing Credit Agreement is hereby amended in accordance with this
Part II. Except as so amended, the Existing Credit Agreement and the other Loan
Documents shall continue in full force and effect.

 

SUBPART 2.1 Amendments.

 

(a)     Amendment to Definition of “Total Net Leverage Ratio”. The definition of
“Total Net Leverage Ratio” in Section 1.1 of the Existing Credit Agreement is
hereby amended and restated in its entirety as follows:

 

“Total Net Leverage Ratio” means, as of the last day of any Fiscal Quarter, the
ratio of (a) Total Debt outstanding on the last day of such Fiscal Quarter
(calculated without giving effect to (i) the $55,400,000 obligation of the
Parent and its Subsidiaries with respect to the Coeur d’Alene consent decree as
of such date, for so long as the Series 1 and Series 3 warrants of the Parent
both remain “in-the-money” and (ii) any bonds in the aggregate less than $15
million and only to the extent the obligation to reimburse the surety or the
obligation secured by such bond is covered by insurance), less the amount of
unencumbered cash then held by the Parent and its Subsidiaries, to (b) EBITDA
computed for the period consisting of such Fiscal Quarter and each of the three
immediately preceding Fiscal Quarters.”

 

(b)     Amendment to Section 5.1(j). Section 5.1(j) of the Existing Credit
Agreement is amended by striking the word “monthly” wherever it appears and
inserting in its place the word “quarterly” and by striking the word “month”
wherever it appears and inserting in its place the word “quarter”.

 

(c)     Amendment to Section 6.1(b). Section 6.1(b) of the Existing Credit
Agreement is hereby amended and restated in its entirety as follows:

 

“(b)     Total Net Leverage Ratio. The Loan Parties shall not permit the Total
Net Leverage Ratio,

 

 

(i)

as of the last day of any Fiscal Quarter ending on or after December 31, 2015
but prior to March 31, 2017, and calculated for the period of four consecutive
Fiscal Quarters ending on such date, to be greater than 5.00:1.00;

 

 

 - Fourth Amendment-
-2- 

--------------------------------------------------------------------------------

 

 

and

 

 

(ii)

as of the last day of any Fiscal Quarter ending on or after March 31, 2017, and
calculated for the period of four consecutive Fiscal Quarters ending on such
date, to be greater than 4.00:1.00.”

 

(d)     Amendment to Section 6.2(f). Section 6.2(f) of the Existing Credit
Agreement is hereby amended and restated in its entirety as follows:

 

“(f) unsecured and secured (to the extent permitted under clause (g) of Section
6.3) Indebtedness in respect of performance bonds and reclamation bonds and cash
deposits provided in the ordinary course of business; provided that (i) the
aggregate amount of all such Indebtedness outstanding pursuant to this clause
(f) shall not at any time exceed $125,000,000, (ii) notwithstanding clause (i),
to the extent such Indebtedness is incurred in respect of performance bonds and
reclamation bonds issued as a requirement of a Government Authority for the
purpose of addressing an Environmental Liability, such Indebtedness shall not be
limited, and (iii) with respect to the Greens Creek Mine and Lucky Friday Mine,
Indebtedness under this clause (f) shall only be permitted to the extent (A)
required by a Governmental Authority or a recognized Indian tribe with
applicable jurisdiction and authority and (B) the Parent shall have provided to
the Administrative Agent a written copy of each order or agreement imposing or
increasing (or any other requirements in respect of) the amount of any such
obligation after the Effective Date;”

 

PART III

AFFIRMATION AND CONSENT

 

SUBPART 3.1 Affirmation and Consent. Each of the Loan Parties confirms that it
has received a copy of this Fourth Amendment and restates, ratifies and
reaffirms each and every term and condition set forth in the Credit Agreement
and the other Loan Documents to which it is a party, effective as of the date
hereof, after giving effect to this Fourth Amendment.

 

PART IV
CONDITIONS TO EFFECTIVENESS

 

SUBPART 4.1 Amendment Effective Date. This Fourth Amendment shall be and become
effective as of the date (the “Fourth Amendment Effective Date”) when the last
of all of the conditions set forth in this Part IV shall have been satisfied.

 

 

  - Fourth Amendment-
 -3-

--------------------------------------------------------------------------------

 

 

SUBPART 4.2 Execution of Counterparts of Fourth Amendment. The Administrative
Agent shall have received counterparts satisfactory to the Administrative Agent
of this Fourth Amendment, which collectively shall have been duly executed on
behalf of each Borrower, each of the other Loan Parties and each Lender.

 

SUBPART 4.3 Representations and Warranties. The representations and warranties
contained in Subpart 5.4 shall be true and correct in all material respects
(and, to the extent any of such representations and warranties are qualified by
materiality in their own right, such representations and warranties shall be
true and correct in all respects) on and as of the Fourth Amendment Effective
Date.

 

SUBPART 4.4 Costs and Expenses, etc. The Administrative Agent shall have
received for its account and the account of each Lender, all costs and expenses
due and payable pursuant to Section 9.3 of the Credit Agreement, if then
invoiced, and any and all other Loan Documents.

 

PART V
MISCELLANEOUS

 

SUBPART 5.1 Cross-References. References in this Fourth Amendment to any Part or
Subpart are, unless otherwise specified, to such Part or Subpart of this Fourth
Amendment.

 

SUBPART 5.2 Instrument Pursuant to Existing Credit Agreement. This Fourth
Amendment is a Loan Document executed pursuant to the Existing Credit Agreement
and shall (unless otherwise expressly indicated therein) be construed,
administered and applied in accordance with the terms and provisions of the
Existing Credit Agreement.

 

SUBPART 5.3 References in Other Loan Documents. At such time as this Fourth
Amendment shall become effective pursuant to the terms of Part V, all references
in the Loan Documents to the “Credit Agreement” shall be deemed to refer to the
Credit Agreement as amended by this Fourth Amendment.

 

SUBPART 5.4 Representations and Warranties of the Loan Parties. Each Loan Party
hereby represents and warrants that (a) it has the requisite power and authority
to execute, deliver and perform this Fourth Amendment, (b) it is duly authorized
to, and has been authorized by all necessary action, to execute, deliver and
perform this Fourth Amendment, (c) after giving effect to this Fourth Amendment,
the representations and warranties contained in Article III of the Credit
Agreement and applicable to such Loan Party are true and correct in all material
respects (and, to the extent any of such representations and warranties are
qualified by materiality in their own right, such representations and warranties
shall be true and correct in all respects) on and as of the date hereof as
though made on and as of such date (except for those which expressly relate to
an earlier date) and (d) no Default or Event of Default exists under the Credit
Agreement on and as of the date hereof after giving effect to the amendments
contained herein.

 

SUBPART 5.5 Counterparts. This Fourth Amendment may be executed by the parties
hereto in several counterparts, each of which shall be deemed to be an original
and all of which shall constitute together but one and the same agreement.
Delivery of executed counterparts of this Fourth Amendment by telecopy or other
electronic transmission shall be effective as an original and shall constitute a
representation that an original will be delivered.

 

 

  - Fourth Amendment-
 -4-

--------------------------------------------------------------------------------

 

 

SUBPART 5.6 Full Force and Effect; Limited Amendment. Except as expressly
amended or waived hereby, all of the representations, warranties, terms,
covenants, conditions and other provisions of the Existing Credit Agreement and
the Loan Documents shall remain unchanged and shall continue to be, and shall
remain, in full force and effect in accordance with their respective terms. The
amendments set forth herein shall be limited precisely as provided for herein to
the provisions expressly amended herein and shall not be deemed to be an
amendment to, waiver of, consent to or modification of any other term or
provision of the Existing Credit Agreement or any other Loan Document or of any
transaction or further or future action on the part of any Loan Party which
would require the consent of the Lenders under the Existing Credit Agreement or
any of the Loan Documents.

 

SUBPART 5.7 Governing Law. THIS FOURTH AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SUBPART 5.8 Successors and Assigns. This Fourth Amendment shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns.

 

* * * * *

 

 

  - Fourth Amendment-
 -5-

--------------------------------------------------------------------------------

 

 

Each of the parties hereto has caused a counterpart of this Fourth Amendment to
be duly executed and delivered as of the date first above written.

 

BORROWERS:

HECLA ALASKA LLC,



a Delaware limited liability company

 

By:  Hecla Limited,
        its Managing Member


By:                                                                     

     Name: James A. Sabala

     Title: Vice President

 

HECLA GREENS CREEK MINING COMPANY, a Delaware corporation




By:                                                                    

     Name: James A. Sabala

     Title: Vice President 

 

 

HECLA JUNEAU MINING COMPANY,

a Delaware corporation


By:                                                                    

     Name: James A. Sabala

     Title: Vice President 

 

 

HECLA MINING COMPANY,

a Delaware corporation

 

By:                                                                    

     Name: David C. Sienko
     Title: Vice President and General Counsel

                                                                     

 

  - Fourth Amendment-
 

--------------------------------------------------------------------------------

 

  

OTHER LOAN PARTIES:

BURKE TRADING INC.,



a Delaware corporation


 


By:                                                                    

     Name: James A. Sabala

     Title: Vice President

 

 

HECLA ADMIRALTY COMPANY,

a Delaware corporation


By:                                                                    

     Name: James A. Sabala

     Title: Vice President

 

 

HECLA LIMITED,

a Delaware corporation


By:                                                                    

     Name: James A. Sabala

     Title: Vice President


 

 

Silver Hunter Mining Company,
a Delaware corporation


By:                                                                    

     Name: James A. Sabala

     Title: Vice President 

 

 

RIO GRANDE SILVER, INC., a Delaware corporation

 

 

By:                                                                    

     Name: James A. Sabala

     Title: Vice President 

                                                  

 

 - Fourth Amendment- 
 

--------------------------------------------------------------------------------

 

  

 

HECLA SILVER VALLEY, INC., a Delaware corporation

 

 

 

By:                                                                    

     Name: James A. Sabala

     Title: Vice President 

 

 

HECLA MC SUBSIDIARY, LLC,

a Delaware limited liability company

 



By:                                                                    

     Name: Daniel A. Nelson

     Title: President

 

HECLA MONTANA, INC.

 

 

 

By:                                                                    

     Name: Luther J. Russell

     Title: President

 

REVETT SILVER COMPANY

 

 

By:                                                                    

     Name: Luther J. Russell

     Title: President & CEO

 

TROY MINE INC.

 

 

By:                                                                    

     Name: Luther J. Russell

     Title: President & CEO

 

 

 - Fourth Amendment- 
 

--------------------------------------------------------------------------------

 

  

 

RC RESOURCES, INC.

 

 

By:                                                                    

     Name: Luther J. Russell

     Title: President & CEO

 

REVETT EXPLORATION, INC.

 

 

By:                                                                     

     Name: Luther J. Russell

     Title: President

 

REVETT HOLDINGS, INC.

 

 

By:                                                                    

     Name: Luther J. Russell

     Title: President

 

 

 - Fourth Amendment- 
 

--------------------------------------------------------------------------------

 

 

 

THE BANK OF NOVA SCOTIA, as a Lender


 

By:                                                                    
Name:

        Title:

 

 

By:                                                                    
Name:

        Title:

 

 

 - Fourth Amendment- 
 

--------------------------------------------------------------------------------

 

 

 

ING CAPITAL LLC, as a Lender

 

 

By:                                                                     
Name:

        Title:

 

By:                                                                     
Name:

        Title:

 

 

 

 - Fourth Amendment-